t c memo united_states tax_court danielle n dubois-matthews petitioner v commissioner of internal revenue respondent docket no filed date danielle n dubois-matthews pro_se robert w mopsick for respondent memorandum opinion laro judge respondent moves the court to dismiss this case for lack of jurisdiction asserting that petitioner’s petition was not filed within the time prescribed by sec_6213 for the reasons stated below we shall grant respondent’s motion background on date respondent determined petitioner was liable for a deficiency of dollar_figure for and issued a notice_of_deficiency to petitioner’s last_known_address the notice_of_deficiency lists date as the last date to petition the court petitioner’s petition to redetermine respondent’s determination is dated date and was received and filed by the court on date in her petition petitioner states that she is aware that she missed the deadline for filing a petition with the court but she requests an extension petitioner resided in newark new jersey when the petition was filed discussion the jurisdiction of this court depends on the timely filing of a petition rule c sec_6213 requires that petitioner’s petition to redetermine the deficiency be filed with the court within days after the notice_of_deficiency was mailed the notice_of_determination was mailed to petitioner’s last_known_address by certified mail on date and the section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure applicable 90-day period expired on wednesday date the petition was filed on date days after the mailing of the notice_of_deficiency while petitioner acknowledges that she missed the deadline of date and requests an extension of that deadline we have no authority to grant that request to invoke our jurisdiction in this case petitioner was required to meet the filing_requirements of sec_6213 given that the petition was filed untimely we shall grant respondent’s motion to dismiss this case for lack of jurisdiction an appropriate order of dismissal will be entered
